— In a proceeding pursuant to article 4 of the Family Court Act, the petitioner husband appeals from so much of an order of the Family Court, Rockland County, dated April 18, 1979, as, after a hearing, directed him to pay the sum of $75 per week as alimony to his former wife. Order modified, on the law, by reducing the alimony award to $50 per week. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. The Family Court found that the respondent wife requires at least $600 per month to meet her needs, and that her monthly income is $433. In view of these findings, the court’s alimony award of $75 per week was excessive. Mollen, P. J., Titone, Martuscello and O’Connor, JJ., concur.